Name: 88/219/EEC: Council Decision of 29 February 1988 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco, initialled at Brussels on 25 February 1988
 Type: Decision
 Subject Matter: nan
 Date Published: 1988-04-16

 Avis juridique important|31988D021988/219/EEC: Council Decision of 29 February 1988 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco, initialled at Brussels on 25 February 1988 Official Journal L 099 , 16/04/1988 P. 0045*****COUNCIL DECISION of 29 February 1988 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco, initialled at Brussels on 25 February 1988 (88/219/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 155 (2) (b), 167 (3) and 354 (3) thereof, Having regard to the proposal from the Commission, Whereas the preliminary fishing arrangements concluded between the Community and Morocco on 1 August 1987 (1) expired on 31 December 1987; whereas the fishing activities of Community vessels were suspended from that date; Whereas the Community and the Kingdom of Morocco have negotiated and initialled an Agreement concerning their relations in the sea fisheries sector which ensures fishing opportunities for fishermen of the enlarged Community in the waters over which Morocco has sovereignty or jurisdiction; Whereas, pursuant to Article 155 (2) (b) of the Act of Accession, the Council is required to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands and Ceuta and Melilla when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries; whereas the said procedures need to be determined in this particular case; Whereas, in order to preserve the fishing activities of vessels of the enlarged Community, the two parties also initialled an Exchange of Letters providing for the provisional application of the Agreement from 1 March 1988; whereas it is therefore urgent that this Exchange of Letters be concluded as soon as possible, pending the conclusion of the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco on maritime fishing relations is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and of the Agreement are attached to this Decision. Article 2 In order to take into consideration the interests of the Canary Islands, Ceuta and Melilla, the Agreement and, to the extent required for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels flying the flag of Spain which are recorded on a permanent basis in the registers of the competent authorities at local level (registros de base) in the Canary Islands or in Ceuta and Melilla, under the conditions defined in note 6 of Annex I to Council Regulation (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (1). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 29 February 1988. For the Council The President W. von GELDERN (1) OJ No L 232, 19. 8. 1987, p. 19. (1) OJ No L 56, 1. 3. 1986, p. 1.20 VESSELS 20 VESSELS 20 VESSELS REDUCTION ARTICLE 7 ( 2 ) AND RESTRICTION ARTICLE 7 ( 4 ) OF AGREEMENT NOT APPLICABLE NOT APPLICABLE NOT APPLICABLE NOT APPLICABLE // // // // // (*) THESE VESSELS ARE ALSO AUTHORIZED TO FISH BETWEEN LATITUDE 30*40N AND LATITUDE 28*44N . (**) THESE FISHING ACTIVITIES MAY NOT BE CONDUCTED BETWEEN LATITUDE 30*40N AND LATITUDE 28*44N . (***) IN THE ZONE BETWEEN LATITUDE 30*40N AND LATITUDE 28*44N, THESE ACTIVITIES MAY BE CONDUCTED ONLY BEYOND 20 MILES . ( 1 ) LICENCES SHALL BE ISSUED FOR ELEVEN-TWELFTHS OF THE AUTHORIZED TONNAGE . HOWEVER, ON MOROCCO'S INITIATIVE, FISHING MAY BE HALTED FOR BIOLOGICAL RECOVERY REASONS FOR A FIXED ONE-MONTH PERIOD TO BE DETERMINED BY THE JOINT COMMITTEE . ( 2 ) DURING THE PERIOD FOR WHICH FISHING IS HALTED FOR BIOLOGICAL RECOVERY REASONS, THE LICENCES SHALL BE ISSUED FOR HALF THE AUTHORIZED MONTHLY TONNAGE . ARTICLE 2 THE FINANCIAL CONTRIBUTION, PROVIDED FOR IN ARTICLE 2 OF THE AGREEMENT, TO SCIENTIFIC OR TECHNICAL PROGRAMMES DESIGNED TO BOOST RESEARCH ON FISHERIES AND TO IMPROVE THE MANAGEMENT OF FISHERY RESOURCES AND THE MONITORING OF THE EXPLOITATION OF THOSE RESOURCES, SHALL BE SET AT 6 MILLION ECU FOR THE PERIOD REFERRED TO IN ARTICLE 1 . THE CONTRIBUTION SHALL BE PAYABLE IN FOUR ANNUAL INSTALMENTS TO THE MINISTRY OF MARITIME FISHING AND THE MERCHANT NAVY . ARTICLE 3 1 . THE FINANCIAL COMPENSATION PROVIDED FOR IN ARTICLE 5 OF THE AGREEMENT SHALL BE SET FOR THE PERIOD REFERRED TO IN ARTICLE 1 AT 272 MILLION ECU, PAYABLE IN FOUR ANNUAL INSTALMENTS TO AN ACCOUNT OPENED WITH A FINANCIAL INSTITUTION OR TO ANY OTHER RECIPIENT DESIGNATED BY MOROCCO; A MINIMUM OF 20 MILLION ECU OF THIS COMPENSATION SHALL BE USED TO LAUNCH AND UNDERTAKE THE SPECIFIC OPERATIONS PROVIDED FOR IN ARTICLE 3 AND TO STRENGTHEN THE INFRASTRUCTURE OF MARITIME TRAINING ESTABLISHMENTS IN MOROCCO AS PROVIDED FOR IN ARTICLE 4 . 2 . FURTHERMORE, AN ADDITIONAL TOTAL AMOUNT OF 3 500 000 ECU WILL BE MADE AVAILABLE TO MOROCCO BY THE COMMUNITY AS STUDY OR PRACTICAL TRAINING AWARDS WITH A MAXIMUM DURATION OF FIVE YEARS AND ALSO FOR TRAINING PERIODS AND EXCHANGES OF PERSONNEL IN THE VARIOUS SCIENTIFIC, TECHNICAL AND ECONOMIC BRANCHES CONCERNING FISHERIES; OF THIS AMOUNT 15 % MAY BE USED, AT THE MOROCCAN AUTHORITIES' REQUEST, TO COVER THE COSTS OF ATTENDING INTERNATIONAL MEETINGS RELATING TO FISHERIES . THE AMOUNT SHALL BE PAYABLE AS AND WHEN AWARDS ARE TAKEN UP . ARTICLE 4 WITHIN THE LIMITS AND CONDITIONS LAID DOWN IN ANNEX II, PREPARED OR PRESERVED SARDINES FALLING WITHIN CN CODE EX 1604 13 10 OR 1604 20 50 AND ORIGINATING IN MOROCCO SHALL BE IMPORTED DUTY-FREE INTO THE COMMUNITY UNDER THE TRADE ARRANGEMENTS ESTABLISHED BY THE COOPERATION AGREEMENT, BY WAY OF DEROGATION FROM ARTICLE 19 THEREOF . PROTOCOL NO 2 ON EXPERIMENTAL FISHING ARTICLE 1 FROM 1 MARCH 1988, AND FOR A PERIOD OF TWO YEARS, THE FISHING OPPORTUNITIES FOR EXPERIMENTAL FISHING SEASONS SHALL BE ACCORDED ON A MONTHLY BASIS AS FOLLOWS : 1.2LOBSTER FISHING WITH POTS : 1 000 GRT, SOUTHERN ZONE FISHING FOR SHRIMPS AND PRAWNS AND OTHER DEMERSAL SPECIES NOT EXPLOITED ECONOMICALLY : 500 GRT, SOUTHERN ZONE ARTICLE 2 AT THE END OF EACH EXPERIMENTAL SEASON THE SHIPOWNERS OF THE VESSELS CONCERNED SHALL FORWARD TO THE COMPETENT MOROCCAN AUTHORITIES A REPORT ON : ( A ) THE TECHNICAL ASPECTS OF THE EXPERIMENTAL SEASON, NOTABLY THE FISHING METHODS EMPLOYED; ( B ) THE SPECIES CAUGHT, THE PLACES WHERE CAUGHT, THE CORRESPONDING YIELDS AND BY-CATCHES; ( C ) THE ECONOMIC RESULTS OF THE SEASON . ARTICLE 3 BEFORE EXPIRY OF THIS PROTOCOL THE CONTRACTING PARTIES SHALL MEET IN THE FRAMEWORK OF THE JOINT COMMITTEE REFERRED TO IN ARTICLE 10 OF THE AGREEMENT IN ORDER TO ESTABLISH THE FISHING OPPORTUNITIES AND THE CORRESPONDING COMMUNITY COMPENSATION IN THE LIGHT OF THE RESULTS OF THE EXPERIMENTAL FISHING .